Citation Nr: 1636258	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  

2.  Entitlement to an initial compensable rating for left C8 sensorimotor radiculopathy prior to June 3, 2016, and in excess of 40 percent thereafter.

3.  Entitlement to an initial compensable rating for bilateral kerato-conjunctivitis.

4.  Entitlement to an initial compensable rating for right knee limitation of flexion prior to June 3, 2016, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for right knee instability prior to June 3, 2016, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for right knee limitation of extension.

7.  Entitlement to service connection for chronic dental pain, claimed as secondary to injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1984 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   


FINDING OF FACT

In August 2016, prior to the issuance of a decision in the appeal, the Veteran withdrew her appeal with regard to all remaining claims.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In a letter received by VA on August 22, 2016, the Veteran withdrew her appeal in connection with claims of entitlement to higher ratings for her cervical spine, right knee and kerato-conjunctivitis disabilities, and entitlement to service connection for chronic dental pain.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


